 1                                                   The Honorable Michelle L. Peterson
 2
 3
 4
 5
 6
                       UNITED STATES DISTRICT COURT FOR THE
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 8
 9
     UNITED STATES OF AMERICA,                 NO. CR18-315 RAJ MLP
10
                              Plaintiff,
11
                                               ORDER GRANTING LEAVE TO FILE AN
12                       v.
                                               OVERLENGTH BRIEF
13
     GIZACHEW WONDIE,
14
                              Defendant.
15
16        THE COURT having considered the Government’s Motion for Leave to File an
17 Overlength Brief;
18        HEREBY ORDERS that the Government is permitted to file a response to the
19 defendant’s overlength Second Supplemental Submission on Motion to Compel of
20 eighteen pages in length.
21
22 DATED: January 31, 2020.
23                                              A
                                                MICHELLE L. PETERSON
24
                                                United States Magistrate Judge
25
26
27
28
     ORDER GRANTING LEAVE TO FILE AN OVERLENGTH BRIEF - 1            UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     United States v. Wondie, CR18-315 RAJ
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
 1 Presented by:
 2
   /s/ Tobias D. Tobler
 3 TOBIAS D. TOBLER
   Assistant United States Attorney
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING LEAVE TO FILE AN OVERLENGTH BRIEF - 2    UNITED STATES ATTORNEY
                                                            700 STEWART STREET, SUITE 5220
     United States v. Wondie, CR18-315 RAJ
                                                              SEATTLE, WASHINGTON 98101
                                                                    (206) 553-7970
